[Cite as State v. Kline, 2020-Ohio-23.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.     29432

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
LORI KLINE                                            COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR-2018-07-2291

                                  DECISION AND JOURNAL ENTRY

Dated: January 8, 2020



        CALLAHAN, Judge.

        {¶1}     Appellant, Lori Kline, appeals an order that denied her motion to suppress. This

Court reverses.

                                                 I.

        {¶2}     On July 12, 2018, police officers from the City of Norton responded to a report

that a vehicle was parked in a clear, grassy area underneath high-tension power lines near

Cleveland-Massillon Road. The power lines, which are owned by FirstEnergy, run parallel to

nearby railroad tracks owned by the Akron Barberton Beltway Railroad Company. The vehicle,

which was empty, was registered to Ms. Kline. The officers obtained a LEADS report and, in

the process, also received a narrative history of Ms. Kline’s previous interaction with the

Barberton police. That history indicated that Ms. Kline had been warned on two occasions about

trespassing near railroad tracks.
                                                 2


       {¶3}    The officers walked the surrounding property in an attempt to locate Ms. Kline,

but were unsuccessful. When they returned to the vehicle, they noticed that someone was

approaching from a wooded area nearby. That individual, who the officers identified as Ms.

Kline, carried several bags. The officers initiated a conversation with her near her vehicle and

asked what she carried in the bags. She set the bags down and opened one to show the officers

that it contained rocks that she had collected. The officers searched each of her bags and

ultimately found methamphetamine in one.

       {¶4}    Ms. Kline was charged with aggravated possession of drugs in violation of R.C.

2925.11(A)/(C)(1). She moved to suppress the evidence gained as a result of the search of her

bags and all statements made by her, arguing that the officers did not have reasonable suspicion

to detain her, lacked probable cause to arrest her, and failed to comply with the requirements of

Miranda v. Arizona, 384 U.S. 436 (1966). During the hearing on the motion to suppress, she

also argued that she did not consent to the search of her bags. The trial court denied the motion

to suppress, concluding that Ms. Kline consented to the search. The trial court also concluded

that the officers had probable cause to arrest Ms. Kline for criminal trespassing and reasoned that

“[the officers] could search her and her items pursuant to that arrest.” The trial court did not

consider whether the officers had reasonable suspicion to detain Ms. Kline in the first instance.

       {¶5}    Ms. Kline pleaded no contest to the charge. The trial court found her guilty and

sentenced her to two years of community control. Ms. Kline filed this appeal.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY DENYING
       MS. KLINE’S MOTION TO SUPPRESS BECAUSE OFFICERS VIOLATED
       MS.   KLINE’S   FOURTH    AMENDMENT     RIGHTS   AGAINST
       UNREASONABLE SEARCHES AND SEIZURES.
                                                3


       {¶6}    In her only assignment of error, Ms. Kline argues that the trial court erred by

denying her motion to suppress because the officers lacked reasonable suspicion to detain her,

did not have probable cause to arrest her prior to the search of her bags, and did not have consent

to conduct that search.

       {¶7}    This Court’s review of the trial court’s ruling on the motion to suppress presents a

mixed question of law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8.

The trial court acts as the trier of fact during a suppression hearing and is best equipped to

evaluate the credibility of witnesses and resolve questions of fact. Id.; State v. Hopfer, 112 Ohio

App.3d 521, 548 (2d Dist.1996), quoting State v. Venham, 96 Ohio App. 3d 649, 653 (4th

Dist.1994). Consequently, this Court accepts a trial court’s findings of fact if supported by

competent, credible evidence. Burnside at ¶ 8. Once this Court has determined that the trial

court’s factual findings are supported by the evidence, we consider the trial court’s legal

conclusions de novo. See id. In other words, this Court accepts the trial court’s findings of fact

as true and “must then independently determine, without deference to the conclusion of the trial

court, whether the facts satisfy the applicable legal standard.” Id., citing State v. McNamara, 124
Ohio App. 3d 706, 710 (4th Dist.1997).

       {¶8}    In this case, however, the trial court did not make either findings of fact or

conclusions of law on the threshold issue of whether the officers had reasonable suspicion to

detain Ms. Kline. This Court cannot address this issue on appeal in the first instance, and the

trial court’s failure to address this issue renders our consideration of the other issues raised by

Ms. Kline premature. Compare State v. Malson, 9th Dist. Summit No. 29310, 2019-Ohio-4447,

¶ 8. This Court sustains Ms. Kline’s assignment of error, therefore, based solely on the trial
                                                 4


court’s failure to make findings of fact and conclusions of law regarding whether the officers had

reasonable suspicion to detain her. See id.

                                                III.

       {¶9}    Ms. Kline’s assignment of error is sustained as explained herein. The judgment

of the Summit County Court of Common Pleas is reversed, and this matter is remanded to the

trial court for the sole purpose of making findings of fact and conclusions of law regarding

whether the officers had reasonable suspicion to detain Ms. Kline.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT
                                         5




TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

KRISTEN KOWALSKI, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.